Cockrill, C. J. The fair construction . of the mortgage in this case is that the mortgagors held possession of and sold the mortgaged chattels as agents of the mortgagees. It is settled that such a provision does not avoid a mortgage. Gauss v. Doyle, 46 Ark., 122; Gauss v. Orr, ib., 129; Fink v. Ehrman, 44 Ark., 310. The question whether the mortgagees’ possession was bona fide or fraudulent, that is, whether they held for themselves or as agents of the mortgagees, was determined by the chancellor in favor of the mortgagees upon testimony against which there is not a preponderance of evidence, and we decline to disturb it. Affirm.